Citation Nr: 0724050	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-19 874	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for glaucoma as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO that declined 
to reopen the veteran's previously denied claim for service 
connection for glaucoma as secondary to diabetes mellitus.


FINDING OF FACT

On July 10, 2007, while the veteran's appeal was pending, the 
Board received a copy of a death certificate from the RO 
showing that he had died in December 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on July 10, 2007, while the veteran's appeal 
was pending, the Board received a copy of a death certificate 
from the RO showing that he had died in December 2006.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


